DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            CHANNON RAE QUINN,
                                 Appellant,

                                        v.

                          THOMAS JOSEPH QUINN,
                                Appellee.

                                  No. 4D22-1972

                               [October 20, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, Indian River
County; Cynthia L. Cox, Judge; L.T. Case No. 312014DR000489.

  Doreen Inkeles of The Law Firm of Charles D. Jamieson, P.A., West Palm
Beach, for appellant.

  Bradley W. Rossway of Rossway Swan Tierney Barry & Oliver, P.L., Vero
Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and CONNER, JJ., concur.

                              *          *          *

   Not final until disposition of timely filed motion for rehearing.